In an action to recover damages for alleged employment discrimination pursuant to Executive Law § 296, the plaintiff appeals from an order of the Supreme Court, Kings County (Green-stein, J.), dated October 24, 1990, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, without costs or disbursements.
The court properly concluded that the plaintiff does not qualify as a disabled person within the purview of the Human Rights Law (see, Executive Law § 292 [21] [c]). Although, here the plaintiff was capable of performing certain tasks required of other employees assigned overtime work, his medical condition prevented him from performing the important function of *732patrol duty (see, Matter of Caminiti v New York City Tr. Auth. Police Dept., 125 AD2d 306, 307). Under the circumstances, the failure to assign overtime work to him did not violate the antidiscrimination proscriptions of the Human Rights Law (see, Matter of Miller v Ravitch, 130 AD2d 579). Accordingly, the court properly granted summary judgment in favor of the defendants. Further, we note that the action, commenced more than three years after the alleged unlawful discrimination, is time barred (see, CPLR 214 [2]; Murphy v American Home Prods. Corp., 58 NY2d 293, 307). Thompson, J. P., Fiber, Ritter and Joy, JJ., concur.